January 12, 2010 Dear Fellow Shareholder: The Merger Fund®had another solid quarter.In the three months ended December 31, the Fund’s NAV rose from $15.26 to $15.54, a gain of 1.8%.For calendar 2009 as a whole, the Fund was up 8.5%, in line with the 8%-10% annual returns that we’re targeting with interest rates at current levels. Merger activity picked up last quarter, and arbitrage spreads on these newly announced transactions—the per-share profit to be made if the deal goes through—were generally favorable.Three pending takeovers failed to work out as we had expected, but thanks to our risk-management strategies, these investments didn’t put much of a dent in our NAV.Overall, 18 of the Fund’s arbitrage holdings posted meaningful gains in the December quarter, while only four showed material mark-to-market losses. Viva Brazil ! We’re sometimes asked why The Merger Fund®is willing to make investments all over the globe, including the emerging markets, instead of focusing exclusively on “safer” domestic takeovers, which are governed by a regulatory system that is more transparent and predictable than those found in many foreign countries.The short answer is that we invest where the opportunities are.And in recent years, some of the most compelling arbitrage situations have involved non-U.S. targets, ranging from large multinationals domiciled in the industrialized countries of Europe to lesser-known companies based in the still-developing nations of Asia, Africa and South America.A good example of the global opportunities available to us is the Fund’s investment in GVT Holding, a Brazilian telecommunications company, which was recently acquired by France’s Vivendi following a spirited bidding contest. Last September, GVT preliminarily agreed to be acquired by Vivendi for 42 Brazilian reals a share, equivalent to a total deal value of approximately $3.2 billion.GVT was an attractive takeover target for the much larger French firm, which is in the process of selling non-core assets—such as its 30% stake in NBC Universal—in order to fund expansion into higher-growth emerging markets.Brazil’s economy is the most dynamic in South America, and both cell phone and Internet usage are growing rapidly.Already benefitting from a favorable industry environment, GVT appears to be especially well-positioned, as it recently won government approval to expand its regional footprint to include Sao Paulo, one of the country’s largest markets. From an arbitrage standpoint, this deal offered just about everything we look for when analyzing a potential investment.Although the transaction was subject to confirmatory due diligence, the buyer appeared to be highly motivated, financing wasn’t a problem, and we didn’t see any regulatory issues that could derail the transaction.In particular, Anatel, the Brazilian telecom regulator, seemed likely to welcome a transaction that would foster increased competition in Sao Paulo, where Telesp, a unit of Spain’s Telefonica, enjoys a dominant market position.Reflecting the possibility of a competing bid for GVT, the target’s stock initially traded at or above the price Vivendi had agreed to pay.Soon, however, investors tempered their enthusiasm, and the arbitrage spread turned positive.At this point, GVT’s stock price was implying—incorrectly, in our view—that there was little chance of a competing offer.That’s when we got involved. Shareholder Services: US Bancorp Fund Services, LLC • P.O. Box 701 • Milwaukee • Wisconsin 53201 • (800) 343-3959 Investment Adviser:Westchester Capital Management, Inc. • 100 Summit Lake Drive • Valhalla • New York 10595 (914) 741-5600 • Fax (914) 741-5737 It turned out that the market had it right the first time.A month after GVT accepted Vivendi’s offer of 42 reals, Telesp bid 48 reals.While it’s true that most events, whether in business or life in general, are easier to understand with the benefit of hindsight, this one should not have come as a big surprise.Telesp, which faced the prospect of a strong new competitor in its home market, had every reason to make its own offer for GVT.And given that it already had a major presence in Brazil, unlike its French rival, Telesp could expect to realize greater operating synergies, suggesting that it would be able to pay more. Little time elapsed before it became clear that neither of GVT’s suitors would give up easily.Hoping to discourage Vivendi from continuing the battle,
